This is an appeal from a conviction and sentence for selling intoxicating liquors for beverage purposes.
The defendants have not followed up the appeal with either an oral argument or brief.
The record presents two bills of exception, one to the denial of a new trial which is without merit, and the other to the overruling of a motion in arrest of judgment which is likewise without merit.
The motion in arrest of judgment alleges that the information does not charge or define any crime or offense denounced or known to the laws of Louisiana, and does not charge that the defendants sold intoxicating liquors without a permit from the United States of America.
The charge is for selling whisky, and the information follows substantially, if not literally, the words of the statute; that is to say, the information alleged that the defendants sold intoxicating liquors, to wit, whisky, *Page 737 
for beverage purposes, the said sale being unlawful and in violation of the statute.
A sale of whisky for beverage purposes is a crime well known to the laws of the state since the passage of the Hood Bill (Act No. 39 of 1921 [Ex. Sess.]), and it is not necessary in an indictment or information under that statute to allege that the sale was made without a permit from the federal authorities. The sale was charged to have been unlawful, and, if the defendants held a permit from such federal authorities, it was incumbent upon them, as a matter of defense, to prove that fact.
The conviction and sentence are affirmed.